Citation Nr: 0630532	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for steroid induced 
psychosis/schizoid personality disorder, claimed as 
schizophrenic effects.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2001 and September 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut. 

In March 2005, the veteran withdrew his request for a hearing 
before a Veterans Law Judge.

The issue of entitlement to service connection for steroid 
induced psychosis/schizoid personality disorder, claimed as 
schizophrenic effects, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not received a diagnosis of PTSD.

2.  The veteran did not have depression or a bipolar disorder 
during service, or for more than a year after discharge from 
service, and the veteran's depression and bipolar disorders 
are unrelated to the veteran's military service.



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  Depression and a bipolar disorder were not incurred in or 
aggravated by active service and may not be so presumed.  38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board concludes that the RO letters sent in August 2001 
and July 2004 adequately informed the appellant of the 
information and evidence needed to substantiate his claims, 
complied with VA's notification requirements and set forth 
the laws and regulations applicable to his claims.  The 
appellant was notified and aware of the evidence needed to 
substantiate his claims, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was, in essence, told to submit all pertinent 
evidence he had in his possession pertaining to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the appellant submitted additional evidence.  The 
August 2001 notice predated the September 2001 initial 
adjudication of the PTSD claim and July 2004 notice predated 
the initial adjudication of the remainder of the claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  
The record reflects that the RO obtained the veteran's 
service medical records, service personnel records, Social 
Security Administration records, and post-service medical 
records identified.  The veteran has also been provided a VA 
psychiatric examination.  The Board further notes that the 
veteran has been provided testimony before a hearing officer 
at the RO on two occasions and that he submitted lay 
statements from his mother and brother.  As such, the record 
is sufficient for a decision.

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  By letter in March 2006, the veteran 
was provided notice of the type of evidence necessary to 
establish disability ratings and effective dates for the 
disabilities for which service connection are sought.  
 

II.  PTSD

History: 

The veteran testified at his March 2003 hearing at the RO 
that he was stressed by being screamed at while in basic 
training.  He said that he was also stressed because he was 
supposed to be a generator operator and instead they made him 
a generator mechanic.  The veteran asserted that he was 
stressed because there was pressure from superiors to perform 
duties that he did not know how to perform.

The veteran also reported the stressor of being punched in 
the eye during service.  The veteran said that he did not 
report that incident.

The veteran's service medical records, including the June 
1979 discharge examination report, do not indicate that the 
veteran had any psychiatric complaints or findings.  

The post service medical records, including private medical 
records, Social Security Administration medical records, and 
VA medical records do not reveal that the veteran has ever 
received a diagnosis of PTSD.  

Additionally, on VA psychiatric examination in June 2001, the 
VA examiner opined that the veteran did not have PTSD. 

Analysis:

While the veteran maintains that he has PTSD due to his 
military service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Since there has been no diagnosis of PTSD, the veteran has 
not met the first criteria of 38 C.F.R. § 3.304(f) for 
service connection for PTSD.  

Not only has the veteran not received a diagnosis of PTSD, 
but there is a medical opinion stating that the veteran does 
not have PTSD.  Service connection can not be granted unless 
the veteran has a current disability. See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that service connection for PTSD is 
not warranted.

III. Depression and Bipolar Disorder

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History and Analysis:

The veteran testified at a June 2005 hearing before a hearing 
officer that he thought that he developed depression and 
bipolar disorders due to stress in service.  He stated that 
he was supposed to be a generator operator but he was made 
the battalion generator mechanic.  He said that there was a 
lot of pressure on him to do a job that he had not been 
trained to do.  The veteran asserted that he was anxious and 
depressed during service.

The veteran submitted lay statements from his mother and 
brother in August 2005.  They stated that the veteran behaved 
normally prior to his military service.  They asserted that 
his behavior and attitudes had changed after his return from 
service.  They noted that after his return from service the 
veteran was more easily agitated and upset.

While the veteran and his relatives believe that the 
veteran's psychiatric disabilities are related to his 
military service, as laypersons they not competent to render 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 

As noted above, the service medical records do not reveal any 
complaints or findings related to a psychiatric disability.  
The first indication of any psychiatric problem was in March 
1981, when the veteran was treated for brief reactive 
psychosis.  From March 1981 onward the veteran has received 
frequent treatment for psychiatric disability. 

Of all the medical evidence of record, there is only one item 
that indicates that the veteran has a bipolar disorder due to 
service, and the Board does not find this evidence to be 
probative.  A December 2003 letter from a VA nurse opines 
that the veteran's bipolar disorder is related to service 
because the veteran was hospitalized for this disability 
during his military service.  The VA nurse indicated that the 
veteran served in the military from June 1976 to March 1982, 
and that the veteran was first hospitalized for psychiatric 
disability in 1981.  The Board notes that the veteran was 
discharged from active duty in June 1979, not March 1982.  
The first medical treatment for psychiatric disability was 
therefore more than 18 months after discharge from service.  
Since the nurse's opinion is based on incorrect information, 
her opinion is of little probative value.

The remaining medical evidence of record is considered more 
probative.  All of these medical records, including private 
medical records, Social Security Administration records, and 
VA medical records, do not indicate that the veteran 
developed depression or a bipolar disorder during service, or 
within a year of discharge from service.  Furthermore, a VA 
examiner stated in June 2001 that he thought that the 
veteran's initial psychotic break in 1981 was related to the 
death of the veteran's father, and other family members, 
during that time period.  The Board finds that the most 
probative medical evidence of record indicates that the 
veteran's depression and bipolar disorders are unrelated to 
his service.

Consequently, the Board finds that service connection for 
depression and a bipolar disorder is not warranted.  In 
reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for bipolar disorder is 
denied.


REMAND

At his June 2005 hearing the veteran asserted that he 
developed a psychosis/schizoid personality disorder due to 
steroid treatment that he received at a VA medical facility.  
The Board notes that this claim appears to be a claim for 
compensation benefits under 38 U.S.C.A. § 1151 (West 2002).  
The RO has not considered whether or not the veteran is 
entitled to compensation benefits for steroid induced 
psychosis/schizoid personality disorder on the basis of 38 
U.S.C.A. § 1151.  To ensure the veteran all due process, this 
claim must be returned to the RO for consideration as to 
whether the veteran is entitled to 38 U.S.C.A. § 1151 
compensation based on his claim for steroid induced 
psychosis/schizoid personality disorder, claimed as 
schizophrenic effects.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) based on his claim for steroid 
induced psychosis/schizoid personality 
disorder, claimed as schizophrenic 
effects.  This should include an 
explanation as to the information or 
evidence needed to establish a claim for 
38 U.S.C.A. § 1151 benefits.  This notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After the veteran has been given the 
appropriate amount of time to respond, 
the RO should readjudicate the veteran's 
claim for steroid induced 
psychosis/schizoid personality disorder, 
including under 38 U.S.C.A. § 1151.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.  The 
supplemental statement of the case should 
contain the appropriate law and 
regulations related to a 38 U.S.C.A. 
§ 1151 claim, and indicate RO 
consideration of such law and 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


